Citation Nr: 0602884	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  98-19 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to 
October 1971.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied service connection for 
PTSD.  In April 2004, the Board remanded the case to the RO.

The issue of entitlement to service connection for PTSD is 
again REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.

REMAND

The veteran entered a substantive appeal, VA Form 9, dated 
November 30, 1998, and received on December 1, 1998, 
indicating that he wanted to have a Board hearing at a local 
VA office before a member, or members of the Board.  

The veteran also entered a request for an RO hearing before a 
Hearing Officer, dated November 30, 1998, and received on 
December 1, 1998.  The veteran appeared before a Hearing 
Officer at the RO in February 1999 and provided oral 
testimony, a transcript of which as been associated with the 
claims file.

In April 2004, the matter came to the Board on appeal and was 
remanded for Veterans Claims Assistance Act of 2000 (VCAA) 
notice requirement compliance and for a Travel Board hearing.  
Pursuant to 38 C.F.R. § 20.700 (2005), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire for one.  The Board noted in the remand, that the 
record did not contain a written withdrawal of the request 
for a Travel Board hearing, and as such, the Board found that 
the hearing request was still pending.  See 38 C.F.R. § 
20.704(e) (2005).  

In May 2004, the RO notified the veteran that his appeal had 
been remanded for a Travel Board hearing, and if they did not 
hear from the veteran in 30 days, he would be scheduled for a 
hearing before a member of the Board.  No further notice to 
the veteran in regard to the time and place of a scheduled 
hearing is associated with the claims file, nor is there any 
indication that the veteran has withdrawn his hearing request 
as required under 38 C.F.R. § 20.704(b) and (e).  As such, 
the Board finds that the veteran must be scheduled for Board 
hearing, and notified of the time and place of the scheduled 
hearing. 

In order to give the veteran every consideration with respect 
to the present appeal and to ensure due process, this matter 
is REMANDED to the RO for the following action: 

1.  The RO should schedule the appellant 
for a Travel Board hearing before a 
Veterans Law Judge of the Board as soon 
as it may be feasible.  The RO should 
send notice of the scheduled hearing to 
the appellant and his representative, a 
copy of which should be associated with 
the claims file.  

2.  Thereafter, the case should be 
returned to the Board for further 
appellate review, as appropriate.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. The appellant need take no action 
unless otherwise notified.
 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2005).

 
 
 
 

